TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN





NO. 03-08-00068-CR


Anthony Dwight Richards, Appellant

v.


The State of Texas, Appellee





FROM THE DISTRICT COURT OF MILAM COUNTY, 20TH JUDICIAL DISTRICT

NO. CR21914, HONORABLE ED MAGRE, JUDGE PRESIDING



M E M O R A N D U M    O P I N I O N

A jury found appellant Anthony Dwight Richards guilty of possessing more than one
gram but less than four grams of cocaine with intent to deliver.  See Tex. Health & Safety
Code nn. § 481.112 (West 2003).  The jury assessed punishment, enhanced by a previous felony
conviction, at seventy-five years in prison.
A police officer investigating a disturbance call stopped an automobile fitting the
description of the vehicle involved in the disturbance.  Appellant was the driver and sole occupant
of the car.  Appellant was arrested after it was learned that his driver's license was suspended. 
Incident to the arrest, a small bag of cocaine was found in the car where appellant had been sitting. 
More cocaine, packaged in two small bags and one larger bag, was found in the car after it
was impounded.
Appellant's court-appointed attorney has filed a motion to withdraw supported by a
brief concluding that the appeal is frivolous and without merit.  The brief meets the requirements of
Anders v. California, 386 U.S. 738 (1967), by presenting a professional evaluation of the record
demonstrating why there are no arguable grounds to be advanced.  See also Penson v. Ohio,
488 U.S. 75 (1988); High v. State, 573 S.W.2d 807 (Tex. Crim. App. 1978); Currie v. State,
516 S.W.2d 684 (Tex. Crim. App. 1974); Jackson v. State, 485 S.W.2d 553 (Tex. Crim. App. 1972);
Gainous v. State, 436 S.W.2d 137 (Tex. Crim. App. 1969).  Appellant received a copy of
counsel's brief and has filed his own pro se brief.
We have reviewed the record, counsel's brief, and the pro se brief.  We agree with
counsel that the appeal is frivolous and without merit.  We find nothing in the record that might
arguably support the appeal.  See Bledsoe v. State, 178 S.W.3d 824, 826-27 (Tex. Crim. App. 2005)
(holding that it is constitutional error for appellate court to address nonmeritorious arguments raised
in pro se response to Anders brief).  Counsel's motion to withdraw is granted.
The judgment of conviction is affirmed.

				__________________________________________
				J. Woodfin Jones, Chief Justice
Before Chief Justice Jones, Justices Puryear and Pemberton
Affirmed
Filed:   February 19, 2009
Do Not Publish